DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites processing the wellness parameters to determine a current wellness index and based on the index, performing one of sending a message, displaying the wellness index or identifying remediation actions. The limitations of processing the wellness parameters to determine a current wellness index and based on the index, performing one of sending a message, displaying the wellness index or identifying remediation actions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer implemented method”, computer systems programed to perform the operations, or “computer readable medium” language, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer implemented method” language, “processing” in the context of this claim encompasses the user manually calculating an index. Examiner notes that the plurality of sensors and that the data is derived from sensor data describes insignificant data gathering and is therefore extra solution activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the processing step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0210252 to Silver in view of U.S. Patent 9,715,242 to Pillai et al.
As to claims 1, 12, and 23, Silver discloses a computer-implemented method of managing building wellness, comprising:
obtaining a plurality of wellness parameters for a building having one or more occupants, the wellness parameters comprising at least one of  occupant wellness report data (Silver [0018]);
processing the wellness parameters to determine a current wellness index for the building, the current wellness index providing an indication of a risk of being exposed to a pathogen inside the building (Silver [0081]); and
based on the current wellness index, performing at least one of (i) sending a message comprising the current wellness index to at least one recipient (Silver 0081])
However, Silver does not explicitly teach:
Obtaining from a plurality of sensors disposed within a building having one or more occupants a plurality of wellness parameters for the building comprising occupancy data and air quality data.
Pillai discloses Obtaining from a plurality of sensors disposed within a building having one or more occupants a plurality of wellness parameters for the building comprising occupancy data and air quality data.
It would have been obvious to one ordinary skill in the art at the time of the effective filing of the application to utilize sensor data as in Pillai to determine wellness metrics as in Silver to improve the reliability of the data and the result.
As to claim 2 and 13 see the discussion of claim 1, additionally, Silver discloses the method wherein the building comprises an office building and the occupants comprise employees (Silver 0081])
As to claim 3, 5-7, and 10-11, 14, 16-18, 21-22, see the discussion of claim 1. The claims further limit optional steps in the parent claim. They are rejected for the same reasons.
As to claim 4 and 15, see the discussion of claim 1, additionally, Silver discloses the method wherein the occupant wellness report data comprises dataindicating one or more occupants is presently sick or recovering from recent illness (Silver 0081]).
As to claim 8 and 19, see the discussion of claim 1, additionally, Silver discloses the method wherein the pathogen comprises a virus (Silver 0081]).
As to claim 9 and 20, see the discussion of claim 1, additionally, Silver discloses the method wherein the at least one recipient comprises an occupant from the one or more occupants (Silver 0081]).
Response to Arguments
With respect to the rejection under 35 USC 101, applicant relies on obtaining data from sensors as significantly more than the abstract idea. However, this is a data gathering step and, as such, describes insignificant extrasolution activity which cannot be significantly more than the abstract idea.
Applicant’s arguments with respect to the 35 USC 103 rejections of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ELIZA A LAM/             Primary Examiner, Art Unit 3686